     Case: 1:20-cv-02350 Document #: 56 Filed: 09/03/20 Page 1 of 5 PageID #:386




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 JAMES SMITH, on behalf of himself and             )
 all others similarly situated, and on behalf of   )      NO.: 1:20-CV-02350
 the TRIAD MANUFACTURING, INC.                     )
 EMPLOYEE STOCK OWNERSHIP PLAN,                    )
                                                   )      JUDGE: GUZMAN
                        Plaintiffs,                )
                                                   )
        vs.                                        )      MAG. JUDGE: KIM
                                                   )
 GREATBANC TRUST COMPANY; THE                      )
 BOARD OF DIRECTORS OF TRIAD                       )
 MANUFACTURING, INC.; DAVID                        )
 CAITO; ROBERT HARDIE; and                         )
 MICHAEL McCORMICK,                                )
                                                   )
                        Defendants.                )


     TRIAD DEFENDANTS’ MOTION TO STAY LITIGATION PENDING APPEAL

       NOW COME the Defendants, Board of Directors of Triad Manufacturing, Inc., David

Caito, Robert Hardie, and Michael McCormick (the “Triad Defendants”) and hereby request this

Honorable Court stay this litigation, including but not limited to the Triad Defendants’ deadline to

file their Answer, pending their Appeal of this Court’s decision denying the Triad Defendants’

Motion to Compel Arbitration and/or dismiss, and in support thereof state as follows:

1.     On August 21, 2020, this Honorable Court denied the Triad Defendants’ Motion to Compel

       Arbitration and/or dismiss (the “Order”). (Dkt No. 51).

2.     On September 3, 2020, the Triad Defendants’ filed a Notice of Appeal (the “Appeal”) of

       the Order pursuant to the Federal Arbitration Act (“FAA”) (9 U.S.C. § 16(a)(1)(C)). (Dkt.

       No. 55).

3.     Generally, a motion to stay depends on (1) whether the stay applicant has made a strong




                                            Page 1 of 5
     Case: 1:20-cv-02350 Document #: 56 Filed: 09/03/20 Page 2 of 5 PageID #:387




       showing that he is likely to succeed on the merits; (2) whether the applicant will be

       irreparably injured absent a stay; (3) whether issuance of the stay will substantially injure

       the parties interested in the proceeding; and (4) where the public interest lies.” Carpenters

       Fringe Benefit Funds v. Royal Builders, Inc., 2008 U.S. Dist. LEXIS 94115, at *7-8 (N.D.

       Ill. June 6, 2008) (citing Bradford-Scott Data Corp. v. Physician Computer Network, 128

       F.3d 504, 505 (7th Cir. 1997)).

4.     However, the Seventh Circuit has held that the filing of a notice of an FAA interlocutory

       appeal divests the District Court of jurisdiction as long as the appeal is not frivolous.

       Bradford-Scott Data Corp., 128 F.3d at 505 (“The filing of a notice of an appeal is an event

       of jurisdictional significance - - it confers jurisdiction on the court of appeals and divests

       the district court of its control over those aspects of the case involved in the appeal”); see

       also Goplin v. Weconnect, Inc., 2018 U.S. Dist. LEXIS 231107, at *7-8 (W.D. Wis. Mar.

       14, 2018) (entering an order to stay pending appeal of the denial of a motion to compel

       arbitration because “in the Seventh Circuit, a district court must stay proceedings pending

       the appeal of a denial of a motion to compel arbitration unless the appeal is frivolous”).

5.     In this case, the Triad Defendants’ Appeal relates directly to a dispute over whether or not

       this case should remain in this Court or take place in arbitration. Importantly, “[a]rbitration

       clauses reflect the parties’ preference for non-judicial dispute resolution, which may be

       faster and cheaper…[t]hese benefits are eroded, and may be lost or even turned into net

       losses, if it is necessary to proceed in both judicial and arbitral forums, or to do this

       sequentially.” Id. at 506.

6.     In the event the Seventh Circuit reverses this Court’s Order and enters an Order compelling

       arbitration, the Parties will have wasted a substantial amount of time and resources on




                                            Page 2 of 5
      Case: 1:20-cv-02350 Document #: 56 Filed: 09/03/20 Page 3 of 5 PageID #:388




         continuing litigation pending the appeal. As set forth in Bradford, “[t]he worst possible

         outcome would be to litigate the dispute, to have the court of appeals reverse and order the

         dispute arbitrated, to arbitrate the dispute, and finally return to court to have the award

         enforced….[i]mmediate appeal under § 16(a) helps to cut the loss from duplication.” Id.

7.       Finally, the Appeal is not frivolous as the United States Court for the Ninth Circuit Court

         of Appeals is the only appellate court to address the novel area of the law that is the subject

         of the Appeal, and this Court’s Order disagrees with that decision. Furthermore, as set

         forth above, the result of a successful appeal would ultimately end this case in this Court

         and require arbitration.

8.       For all of these reasons and in accord with Seventh Circuit precedent, the Triad Defendants’

         respectfully request this Honorable Court stay further proceedings in this case, including

         but not limited to the deadline for the Triad Defendants’ Answer, pending a decision on

         Appeal by the United States Court of Appeals of the Seventh Circuit.

9.       The Triad Defendants’ counsel has conferred with Plaintiff’s counsel who has stated they

         object to this motion.

10.      Furthermore, The Triad Defendants’ counsel has conferred with counsel for co-defendant

         GreatBanc Trust Company who has no objection to this motion.

      WHEREFORE, the Triad Defendants respectfully request this Honorable Court enter an

Order staying further proceedings in this case pending the results of the Appeal.

                                                                Respectfully Submitted,

                                                                /s/ Matthew D. Grabell – 6312929
                                                                Matthew D. Grabell (6312929)
                                                                Tiffany D. Downs (pro hac vice)
                                                                FORD & HARRISON, LLP
                                                                271 – 17th Street, NW, Suite 1900
                                                                Atlanta, GA 30363



                                              Page 3 of 5
Case: 1:20-cv-02350 Document #: 56 Filed: 09/03/20 Page 4 of 5 PageID #:389




                                               mgrabell@fordharrison.com
                                               Telephone:     (404) 888-3820
                                               Benjamin P. Fryer
                                               FORD & HARRISON LLP
                                               (admitted pro hac vice)
                                               NC Bar No. 39254
                                               6000 Fairview Road, Suite 1200
                                               Charlotte, NC 28210
                                               bfryer@fordharrison.com
                                               Telephone:     (980) 282-1900
                                               Facsimile:     (980) 282-1949

                                               Attorneys for Board of Directors of
                                               Triad Manufacturing, Inc., David
                                               Caito, Robert Hardie, and Michael
                                               McCormick




                                Page 4 of 5
    Case: 1:20-cv-02350 Document #: 56 Filed: 09/03/20 Page 5 of 5 PageID #:390




                                    CERTIFICATE OF SERVICE

                The undersigned hereby certifies that on today’s date, September 3, 2020, he served
a copy of the foregoing Triad Defendants’ Motion to Stay Pending Appeal on all parties via
operation of the Court’s CM/ECF electronic filing system and to all parties unable to receive
electronic service, at the address set forth below.

                                                     /s/ Matthew D. Grabell – 6312929
                                                     Matthew D. Grabell (6312929)
                                                     Tiffany D. Downs (pro hac vice)
                                                     FORD & HARRISON, LLP
                                                     271 – 17th Street, NW, Suite 1900
                                                     Atlanta, GA 30363
                                                     mgrabell@fordharrison.com
                                                     Telephone:     (404) 888-3820
                                                     Benjamin P. Fryer
                                                     FORD & HARRISON LLP
                                                     (admitted pro hac vice)
                                                     NC Bar No. 39254
                                                     6000 Fairview Road, Suite 1200
                                                     Charlotte, NC 28210
                                                     bfryer@fordharrison.com
                                                     Telephone:     (980) 282-1900
                                                     Facsimile:     (980) 282-1949

                                                     Attorneys for Board of Directors of Triad
                                                     Manufacturing, Inc., David Caito, Robert
                                                     Hardie, and Michael McCormick




                                           Page 5 of 5
